DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 16-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Itadani et al. (US Pub. No. 2018/0112711).
For reference character A, refer to the following:

    PNG
    media_image1.png
    487
    540
    media_image1.png
    Greyscale

Regarding claim 1, the Itadani et al. (hereinafter Itadani) reference discloses a seal assembly (Figs. 1,2) comprising: 
a carbon seal (5) having a sealing surface (S); 
a seal seat (A and 3) having a sealing surface (S) and positioned for rotation relative to the carbon seal (Figs. 1,2); and 
a diamond-like carbon coating (10) at least partially forming the sealing surface on the seal seat (Figs. 1,2).
Regarding claim 2, the Itadani reference discloses the seal seat is comprised of at least one of a ceramic matric composite, a silicon nitride, or a silicon carbide (Para. [0032]).

Regarding claim 5, the Itadani reference discloses the diamond-like carbon coating extends circumferentially around the seal seat (Fig. 2).
Regarding claim 16, the Itadani reference discloses a seal assembly (FIgs. 1,2) comprising: 
a static structure (including 4,6,7) including a recess (recess of 4) and an insert (7) located in the recess, 
a carbon seal (5) including a sealing surface (S) and an attachment surface (surface of 5 in contact with 7) located adjacent the insert; and 
a diamond-like carbon coating (10) at least partially forming the sealing surface on the insert and in contact with the carbon seal (Fig. 2).
Regarding claim 17, the Itadani reference discloses the diamond-like carbon coating is located inward from a perimeter of the insert (Fig. 2).
Regarding claim 18, the Itadani reference discloses the diamond-like carbon coating is spaced from the static structure (Fig. 2).
Regarding claim 19, the Itadani reference discloses the insert is comprised of at least one of a ceramic matrix composite, a silicon nitride, or a silicon carbide (Para. [0032]).
Regarding claim 20, the method is obvious in view of the rejections of claims 1-3, 5, and 16-19.

11-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Franke (US Pub. No. 2014/0117627).
Regarding claim 11, the Franke reference discloses a seal assembly (Figs 1,5,7,8) comprising: 
a carbon seal (44) having a sealing surface (surface of 44 in contact with 16); 
a shaft (16) having a sealing surface (surface of 16 in contact with 44) and positioned for rotation relative to the carbon seal (Figs. 1,5,7,8), the shaft includes a recess (66) and an insert located in the recess (62); and 
a diamond-like carbon coating (outer layer of 62) at least partially forming the sealing surface on the insert (Figs. 5,7,8).
Regarding claim 12, the Franke reference discloses the diamond-like carbon coating is located inward from a perimeter of the insert (Figs. 5,7,8).
Regarding claim 13, the Franke reference discloses the diamond-like carbon coating is spaced from the shaft (Figs, 5,7,8).
Regarding claim 14, the Franke reference discloses the insert is comprised of at least one of a ceramic matrix composite, a silicon nitride, or a silicon carbide (Para. [0036]).
Regarding claim 15, the Franke reference discloses the recess is located in a radially outer surface of the shaft (Figs. 1,5,7,8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sund et al. (US Patent No. 6,655,695) in view of Sugiyama et al. (US Pub. No. 2010/0061676).
Regarding claim 4, the Itadani reference disclose the invention substantially as claimed in claim 1, including the seal seat is comprised of at least one of a ceramic matrix composite, a silicon nitride, or a silicon carbide (Para. [0032]).
However, the Itadani reference fails to explicitly disclose the diamond-like carbon coating includes a sp2 content that is greater than a sp3 content.
It would have been obvious to one of ordinary skill in the art at the time of filing to the diamond-like carbon coating include a sp2 content that is great than a sp3 content, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to ensure longer life to the coating while providing optimal lubrication. In re Aller, 105 USPQ 233.

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sund et al. (US Patent No. 6,655,695) in view of Sugiyama et al. (US Pub. No. 2010/0061676).
Regarding claim 6, the Sund et al. (hereinafter Sund) reference discloses a seal assembly (Figs. 3-8) comprising: 
a carbon seal (22) having a sealing surface (e.g. surface of 22 in contact with 50); 

the seal seat includes a recess (recess at 40) and an insert (42,44,46,50) located in the recess.
However, the Sund reference fails to explicitly disclose a diamond-like carbon coating at least partially forming the sealing surface on the seal seat.
The Sugiyama et al. (hereinafter Sugiyama) reference, a seal, discloses providing a DLC coating (37) to a seal seat (Fig. 9).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a DLC to the contact surface in the Sund reference in view of the teachings of the Sugiyama reference in order to provide proper lubrication.
Regarding claim 7, the Sund reference, as modified in claim 6, discloses the diamond-like carbon coating is located inward from a perimeter of the insert (Sund, Figs. 3-8).
Regarding claim 8, the Sund reference, as modified in claim 7, discloses the diamond-like carbon coating is spaced from the seal seat (Sund, Figs. 3-8).
Regarding claim 9, the Sund reference, as modified in claim 6, discloses the insert is comprised of at least one of a ceramic matrix composite, a silicon nitride, or a silicon carbide (Sund, Col. 3, Line 60-Col. 4, Line 27).
Regarding claim 10, the Sund reference, as modified in claim 6, discloses the recess is located in an axially facing surface of the seal seat (Sund, Figs. 3-8).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  








/GILBERT Y LEE/Primary Examiner, Art Unit 3675